ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Vazquez Commercial Contracting, LLC         )      ASBCA No. 61151
                                            )
Under Contract No. W91QF4-16-D-0001         )

APPEARANCES FOR THE APPELLANT:                    Steven J. Koprince, Esq.
                                                  Matthew T. Schoonover, Esq.
                                                  Candace M. Shields, Esq.
                                                  Matthew P. Moriarty, Esq.
                                                  Ian P. Patterson, Esq.
                                                   Koprince Law LLC
                                                   Lawrence, KS

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Bruce L. Mayeaux, JA
                                                  MAJ Julie A. Glascott, JA
                                                   Trial Attorneys

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 19 July 2017



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61151, Appeal of Vazquez Commercial
Contracting, LLC, rendered in conformance with the Board's Charter.

      Dated:




                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2